DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered. 

Claim Status
Claims 61-96 are new.
Claims 2-13, 16-17, and 20-55 are canceled.
Claims 61-96 are withdrawn.
Claims 1, 14-15, 18-19, and 56-60 are under examination.

Priority

Applicant’s Arguments: This application is a Continuation of International Patent Application No. PCT/US16/33430 filed on May 20, 2016, which claims priority to U.S. Provisional Application No. 62/165,603 filed on May 22, 2015.

PCT/US16/33430 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this application. However, the Examiner acknowledges that International Patent Application No. PCT/US16/33430 “shares the same disclosure as the instant case”. See the Office Action at page 3, last paragraph (emphasis added). As such, the Examiner alleges that “[t]he U.S. effective filing date of claims 1-19, 32-37, and 43-48 is set as 11/20/2017.” Id
Applicants disagree with the Examiner’s allegation of the U.S. effective filing date of the claims of this application. Applicants respectfully submit that the U.S. effective filing date of the instant claims is May 22, 2015. 35 U.S.C. §100()(1) sets forth: The term “effective filing date” for a claimed invention in a patent or application for patent means—(A) if subparagraph (B) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or (B) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under section 119, 365(a), 365(b), 386(a), or 386(b) or to the benefit of an earlier filing date under section 120, 121, 365(c), or 386(c).
As acknowledged by the Examiner, this application shares the same disclosure as International Patent Application No. PCT/US16/33430 filed May 20, 2016, which properly claims priority to U.S. Provisional Application No. 62/165,603 filed on May 22, 2015 under 35 U.S.C. §119. Therefore, as set forth by 35 U.S.C. §100(1)(1), the U.S. effective filing date of the instant claims is May 22, 2015. Applicants respectfully request acknowledgment of the U.S. effective filing date of May 22, 2015 for the claims of this application.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered; however, all claims under examination save claim 19 still fail the enablement requirement for the reasons infra and so cannot receive priority as previously discussed.  Subparagraph B applies here and so all requirements under 112a must be met for priority to be received to a prior filed application.  Said requirements are not met by the claims and so no priority is granted thereto.  Therefore, the U.S. effective filing date of claims 1, 14-15, 18, and 56-60 is set at 11/20/2017. Claim 19 is currently enabled and so receives ast least the U.S. effective filing date of 05/20/2016.

Objections Withdrawn
Claim Objections
The objection of claim 14 is withdrawn in view of Applicant’s amendments.  

The duplicate claim warnings for claims 8-9, 18 with 53, and 19 with 54 are withdrawn in view of Applicant’s cancellation of claims.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 9, 50-51, 53-54, and 56-60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.



The rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments. 

The rejection of claims 50-51 and 56-60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 2-7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s cancellation of the claims.

Claim Rejections - Improper Markush Grouping
The rejection of claims 1-9, 14-18, 34, 36, 43, 45, 47, 50, 53, 56-60 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.  

  
Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 14-15, 18, and 56-60 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antibodies or reference antibodies, and antigen binding fragments thereof, that comprise six CDRs of a functional, parental monoclonal antibody, does not reasonably provide enablement for claims that recite either antibody type with fewer than all six parental CDRs, mutated CDRs, truncated CDRs, or with only one recited variable region in any embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1-19, 13-19, 34, 36, 43, 45, 47, 50-51, 53-54, and 56-60 stand rejected under 35 U.S.C. § 112(a) as alleged lacking enablement. The Examiner alleges: “the antigen binding fragment recited therein need not have six CDRs. This is owed to the use of ‘or’ between it and the antibody in the phrase just before recitation of the antibody’s structural requirements.” (hereinafter “Allegation 1”). See the Office Action at page 11, 2nd paragraph. The Examiner also alleges that claims 50-51, 53-54, and 56-60 are not enabled because they read on polyclonal antibodies (hereinafter “Allegation 2”). See the Office Action at page 11, 3rd paragraph. In addition, while the Office acknowledges that the recited CDRs are IMGT CDRs, the Office alleges that IMGT CDRs are not functional and that “the use of IMGT in the art does not mean such CDRs bind antigen.” (hereinafter “Allegation 3”). See the Office Action at page 12, first paragraph. Applicants respectfully traverse the instant rejections.

Regarding Allegation 1, Applicants respectfully submit that the Examiner misinterprets claim 1. It is clear that the term “or” relied upon for the Examiner’s Allegation 1 refers to the antibody or the antigen-binding portion thereof, and is not related to the recited CDRs. In other words, claim 1 clearly states that either of the claimed antibody or the claimed antigen-binding portion thereof comprises the specific six CDRs. Thus, it is clear that the recited antigen-binding portion comprises the specific six CDRs.
Regarding Allegation 3, Applicants respectfully submit that the Examiner’s Allegation 3 is merely conclusionary statement without any evidential support. Indeed, Applicants respectfully submit that it is well known to and well recognized by ones skilled in the art that IMGT CDRs are functional and are capable of conferring antigen-binding properties. For example, IMGT CDRs are well recognized by the Food and Drug Administration (hereinafter “the FDA”) to confer antigen-binding properties. For example, the Guidance for Industry Interpreting Sameness of Monoclonal Antibody Products Under the Orphan Drug Regulations issued by the FDA (hereinafter “the FDA Guidance”; a copy enclosed as Exhibit A) states: Using the Kabat system, CDRs 1, 2, and 3 are delineated by amino acid positions 31-35, 50-65, and 95-102, respectively, for heavy chains and amino acid positions 24-34, 50-56, and 89-97, respectively, for light chains. Alternatively, the International Immunogenetics (IMGT) information system defines the positions of both heavy and light chain CDRs 1, 2, and 3 as amino acid positions 27-38, 56-65, and 105-
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issue below.
All claims above are rejected for the reason that the antigen binding fragment recited therein need not have six CDRs.  This is owed to the use of “or” between it and the antibody in the phrase just before recitation of the antibody’s structural requirements.  Therefore, all claims above are rejected for this reason.  

It is recommended that Applicant replaces “or” in line 3 of claim 1 with “and”.  Alternatively, they can add the word “each” after “thereof” in line 3.  

Claims 1, 14-15, 18, and 56-60 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s Arguments:  Claims 1-19, 13-19, 34, 36, 43, 45, 47, 50-51, 53-54, and 56-60 are rejected under 35 U.S.C. § 112(a) as allegedly failing to meet the written description requirement. In particular, the Examiner alleges that “the antigen binding fragments of instant claims do not require six CDRs” (hereinafter “Allegation 4”). See the Office Action at page 14, 4" paragraph. Further, the Examiner alleges that claims 50-51, 53-54, and 56-60 read on polyclonal antibodies (hereinafter “Allegation 5”). Id. Applicants respectfully traverse the instant rejections.

At least for the reasons above, Applicants respectfully request withdrawal of the instant written description rejections and reconsideration of the claims.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
As discussed above, the antigen binding fragments of instant claims do not require six CDRs or two variable regions and so fail the written description requirement for the reasons of record.  Thus, this rejection stands for the claims above.  All discussion in the rebuttal to Applicant’s arguments over the enablement rejection are incorporated here and the same suggestions are made. 

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 14 has been amended to state that the antibody or fragment thereof of claim 1 contains in its light chain variable region SEQ ID NO. 5 or a variant thereof.  SEQ ID NO. 5 is a prame peptide and the examiner finds no contemplation in the original disclosure of this specific species, an antibody with the prame peptide inserted into the light chain variable region of the claimed antibody.  Thus, amended claim 14 contains new matter and is rejected here.

Conclusion
Claim 19 is objected to for depending on a rejected claim.
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642